Exhibit 10.2


FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of October, 2019, by and between SILICON VALLEY BANK,
a California corporation (“Bank”), and CALIX, INC., a Delaware corporation
(“Borrower”).
RECITALS
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 7, 2017 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower is currently in default of Section 6.9(a) of the Loan Agreement
for failing to comply with the Adjusted Quick Ratio financial covenant during
the fiscal quarter ended September 28, 2019 (the “Existing Event of Default”).
D.    Borrower has requested that Bank waive the Existing Event of Default and
make certain revisions to the Loan Agreement as more fully set forth herein.
E.    Bank has agreed to so waive the Existing Event of Default and amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 10 (Notices). Borrower’s address for notice in Section 10 of the
Loan Agreement is hereby amended by deleting it in its entirety and replacing it
with the following:
If to Borrower:    Calix, Inc.
2777 Orchard Parkway
San Jose, California 95134
Attn: Chief Financial Officer


1

--------------------------------------------------------------------------------




with a copy to:
Calix, Inc.
2777 Orchard Parkway

San Jose, California 95134
Attn: General Counsel
3.    Waiver of Existing Event of Default. Borrower acknowledges and agrees that
unless the Existing Event of Default is waived by Bank, the Existing Event of
Default would constitute an Event of Default under the Loan Documents. The Bank
hereby waives, effective as of September 28, 2019, the Existing Event of
Default. Bank’s agreement to waive the Existing Event of Default shall in no way
obligate Bank to make any other modifications to the Loan Agreement or to waive
Borrower’s compliance with any other terms of the Loan Documents, and shall not
limit or impair Bank’s right to demand strict performance of all other terms and
covenants as of any date. The waiver set forth above shall not be deemed or
otherwise construed to constitute a waiver of any other provisions of the Loan
Agreement in connection with any other transaction.
4.    Limitation of Amendment.
4.1    The amendments and waiver set forth in Sections 2 and 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (1) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(1) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.3    In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle Bank to exercise all rights and remedies provided to Bank under the
terms of any of the other Loan Documents as a result of the occurrence of the
same.
5.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (1) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (1) no Event of Default has occurred and
is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


2

--------------------------------------------------------------------------------




5.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (1) any material law or
regulation binding on or affecting Borrower, (1) any contractual restriction
with a Person binding on Borrower in any material respects, (1) in any material
respects, any order, judgment or decree of any court or other governmental or
public body or authority, or subdivision thereof, binding on Borrower, or
(1) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
8.    Effectiveness. This Amendment shall be deemed effective upon (1) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower’s payment of an amendment fee to Bank of Ten Thousand Dollars
($10,000), and (c) payment of Bank’s legal fees and expenses in connection with
the negotiation and preparation of this Amendment.
[Signature page follows.]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:
CALIX, INC.
By: /s/ Cory Sindelar
Name: Cory Sindelar
Title: Chief Financial Officer
BANK:
SILICON VALLEY BANK
By: /s/ Matthew Wright
Name: Matthew Wright
Title: Managing Director






[Signature Page to Fourth Amendment to Loan and Security Agreement]